Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board dated June 18, 1974, which (1) vacated a determination of the State Division of Human Rights, dated January 22, 1974, dismissing a complaint charging an unlawful discriminatory practice, and (2) remanded the matter to the division. Proceeding dismissed, on the *867merits, and order of the Appeal Board confirmed, without costs. In confirming the determination we merely hold that the remand to the State Division of Human Rights was proper, as stated in the appeal board’s decision, "for further investigation on the record as a whole”. We do not preclude the division from making any determination which it deems proper on the Statute of Limitations issue, notwithstanding the statement in the decision of the appeal board that, "Based on the record as a whole, we believe that the appellant’s complaint is timely having been filed within the one year statute of limitations”. Hopkins, Acting P. J., Martuscello, Munder and Shapiro, JJ., concur.